
	
		I
		112th CONGRESS
		1st Session
		H. R. 2686
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2011
			Mr. Crowley
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend part A of title IV of the Social Security Act to
		  exclude child care from the determination of the 5-year limit on assistance
		  under the temporary assistance for needy families program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Children First Act of
			 2011.
		2.Exclusion of
			 child care from the definition of TANF assistanceSection 408(a)(7) of the Social Security Act
			 (42 U.S.C. 608(a)(7)) is amended by adding at the end the following:
			
				(H)Limitation on
				meaning of assistance for families receiving child
				careFor purposes of subparagraph (A), any funds provided under
				this part that are used to provide child care for a family during a month under
				the State program funded under this part shall not be considered assistance
				under the
				program.
				.
		3.Increase in
			 funding for child careSection
			 418(a)(3) of the Social Security Act (42 U.S.C. 618(a)(3)) is amended—
			(1)by striking the
			 period at the end of subparagraph (G) and inserting a semicolon; and
			(2)by adding at the
			 end the following:
				
					(H)$3,417,000,000 for
				fiscal year 2012;
					(I)$3,617,000,000 for
				fiscal year 2013; and
					(J)$3,667,000,000 for
				each of fiscal years 2014 through 2021.
					For
				amounts appropriated for grants under this section for fiscal year 2011, see
				section 811(a) of Public Law
				111–291..
			4.Applicability of
			 State or local health and safety standards to other TANF child care
			 spendingSection 402(a) of the
			 Social Security Act (42 U.S.C. 602(a)) is amended by adding at the end the
			 following:
			
				(8)Certification of
				procedures to ensure that child care providers comply with applicable State or
				local health and safety standardsA certification by the chief
				executive officer of the State that procedures are in effect to ensure that any
				child care provider in the State that provides services funded through
				expenditures under this part or with qualified State expenditures complies with
				all applicable State or local health and safety requirements as described in
				section 658E(c)(2)(F) of the Child Care and Development Block Grant Act of
				1990.
				.
		5.Availability of
			 child care for parents required to workSection 407(e)(2) of the Social Security Act
			 (42 U.S.C. 607(e)(2)) is amended—
			(1)by inserting
			 or other individual with custody after parent;
			 and
			(2)by striking
			 6 and inserting 13.
			6.Application of
			 Child Care and Development Block Grant Act of 1990 reporting rules to TANF
			 funds expended for child care
			(a)In
			 generalSection 411(a) of the Social Security Act (42 U.S.C.
			 611(a)) is amended—
				(1)by redesignating
			 paragraph (7) as paragraph (8); and
				(2)by inserting after
			 paragraph (6), the following:
					
						(7)Application of
				child care and development block grant Act of 1990 reporting rules to funds
				expended for child careAny funds provided under this part that
				are expended for child care, whether or not transferred to the Child Care and
				Development Block Grant Act of 1990, shall be subject to the individual and
				case data reporting requirements imposed under that Act and need not be
				included in the report required by paragraph (1) for a fiscal
				quarter.
						.
				(b)Conforming
			 amendmentSection
			 411(a)(1)(A)(ix) of such Act (42 U.S.C. 611(a)(1)(A)(ix)) is amended by
			 striking supplemental nutrition assistance program benefits, or
			 subsidized child care, and if the latter 2, and inserting or
			 supplemental nutrition assistance program benefits, and if the
			 latter,.
			7.Effective
			 date
			(a)In
			 generalSubject to subsections (b) and (c), the amendments made
			 by this Act shall take effect on October 1, 2011, and shall apply to payments
			 under part A of title IV of the Social Security Act for calendar quarters
			 beginning on or after such date, without regard to whether regulations to
			 implement the amendments are promulgated by such date.
			(b)Application of
			 reporting rulesThe amendments made by section 6 shall take
			 effect on October 1, 2012.
			(c)Delay permitted
			 if State legislation requiredIn the case of a State plan under
			 section 402(a) of the Social Security Act which the Secretary of Health and
			 Human Services determines requires State legislation (other than legislation
			 appropriating funds) in order for the plan to meet the additional requirements
			 imposed by the amendments made by this Act, the State plan shall not be
			 regarded as failing to comply with the requirements of such section 402(a)
			 solely on the basis of the failure of the plan to meet such additional
			 requirements before the 1st day of the 1st calendar quarter beginning after the
			 close of the 1st regular session of the State legislature that begins after the
			 date of the enactment of this Act. For purposes of the previous sentence, in
			 the case of a State that has a 2-year legislative session, each year of such
			 session shall be deemed to be a separate regular session of the State
			 legislature.
			
